Citation Nr: 9909721	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the right ankle, Muscle 
Group XII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1968 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1994 rating decision from the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied an evaluation 
in excess of 10 percent for service-connected right ankle 
wound.  

In February 1997, the Board remanded the veteran's claim, for 
an evaluation in excess of 10 percent for residuals of shell 
fragment wounds of the right ankle, for further development 
to include medical treatment records and a VA orthopedic 
examination.   


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's residuals of shell fragment wounds to the 
right ankle are manifested by multiple metallic bodies in 
the soft tissue of the ankle, a small tender scar, and 
limitation of motion.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of shell fragment wounds to 
the right ankle, Muscle Group XII, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.65, 
4.73, Diagnostic Code 5312 (1998).

2. The criteria for a 10 percent evaluation for service-
connected residuals of shell fragment wounds to the right 
ankle, a tender scar, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records indicated that he 
incurred multiple fragment wounds in March 1969 as a result 
of enemy fire.  Debridement of major vessels was performed.  
Four days after his injury, the veteran was transferred to 
the United States Army Hospital in Okinawa, where he remained 
hospitalized until transfer to Valley Forge Hospital in 
Pennsylvania, in April 1969.  The veteran remained 
hospitalized until October 1970 for treatment of his 
injuries, the most serious of which was a wound to the left 
arm.  On discharge from the hospital, a diagnosis of, inter 
alia, well-healed, nontender scars of both lower extremities 
were indicated.  

In June 1970, the veteran filed an initial claim for VA 
benefits for service connection for shell fragment wounds of 
the left arm and both legs.  Following a VA examination, the 
RO granted service connection for, inter alia, moderate 
residuals of shell fragment wounds of the right ankle, with a 
10 percent evaluation in March 1971.  

In November 1993, the veteran filed a claim for re-evaluation 
of his service-connected conditions, including his right 
ankle.  

Under cover letter dated in January 1994, B.A.B., D.P.M., 
submitted treatment records beginning in June 1992.  Dr. 
B.A.B. stated that the severity of the veteran's problems 
were a direct result of injuries, sustained during service in 
Vietnam.  In June 1992, the veteran complained of pain in his 
left heel on ambulation.  X-ray examination showed multiple 
bilateral heel spurs.  In September 1992, Dr. B.A.B. noted 
increased build up under the left heel.  He recommended the 
veteran use orthotics for continued relief.  Dr. B.A.B. 
noted, in December 1992, that the veteran reported that the 
orthotics were working very well.  In July 1993, the veteran 
complained of pain in the right heel, and Dr. B.A.B. 
indicated an assessment of heel spurs.  

A VA outpatient treatment record, dated in November 1992, 
indicated that the veteran was being treated by a private 
medical doctor for spurs in both feet.  

A VA examination was conducted in August 1994.  The veteran 
indicated that his right ankle had been more painful due to 
the heel spur, and the pain radiated into the wound area.  
Physical examination showed a three-centimeter scar on the 
right ankle, which was well healed, normally pigmented and 
nontender.  No keloid formation, adherence, herniation, 
inflammation, swelling depression, tenderness, cosmetic 
effects and limitation of function were noted.  The examiner 
indicated an impression of, inter alia, a three-centimeter 
scar on the right ankle.  Radiographs of the right and left 
ankle revealed metallic foreign bodies around the ankles, 
which appeared to be remote.  No acute bone or joint disease, 
and no recent or old fracture or dislocation were noted.  A 
medium-size spur arising from the posterior plantar tubercle 
of the right was noted.  An impression of bilateral heel 
spurs was indicated.  

VA treatment records, dated in July 1994, indicated that the 
veteran complained of pain in his feet and ankles due to heel 
spurs.  

In February 1997, the Board remanded the veteran's claim for 
an evaluation in excess of 10 percent for residuals of shell 
fragment wounds of the right ankle for further development to 
include medical treatment records and a VA orthopedic 
examination.  In February 1997, the RO requested that the 
veteran furnish the names, addresses, and dates of all 
pertinent medical treatment since August 1994.  The veteran 
did not reply.  The veteran underwent VA examinations in May 
1997 and December 1997, and an addendum to the December 1997 
examination was submitted in April 1998.  

A VA examination for joints was conducted in May 1997.  The 
veteran provided a history of numerous shell fragment wounds 
to the left and right ankle, right leg, upper thigh, penis, 
and scrotum and indicated that he had heel spurs.  Physical 
examination showed the left and right ankle were without bony 
tenderness, deformity, discoloration or soft tissue swelling.  
Plantar flexion of 10 degrees and dorsiflexion of 30 degrees 
were noted.  No medial or lateral instability was indicated.  
The examiner noted tenderness of a small scar of the medial 
malleolus of the right ankle.  X-ray examination of the left 
foot was conducted and the examiner indicated impressions for 
the left foot and ankle only.  

In December 1997, another VA joints examination was 
conducted, by the same VA examiner as the May 1997 
examination.  The examiner indicated that he reviewed the 
veteran's claims file.  The veteran reported that he injured 
his right ankle during service in March 1969, and currently 
had a heel spur.  The veteran needed orthotic support, 
without which, his knee aggravated the heel spur. Physical 
examination showed the left and right ankle were without bony 
tenderness, deformity, discoloration or soft tissue swelling.  
Plantar flexion of 10 degrees and dorsiflexion of 30 degrees 
were noted.  No medial or lateral instability was indicated.  
The examiner noted tenderness of a small scar of the medial 
malleolus of the right ankle.  X-ray examination of the right 
ankle revealed a moderate-sized inferior calcaneal spur and 
multiple metallic bodies in the soft tissue of the ankle, but 
no acute osseous abnormality was shown.  The examiner 
indicated impressions of right foot calcaneal spur, multiple 
foreign bodies of the right ankle, which were remote and 
without clinical consequence, and preserved right ankle range 
of motion.  

In April 1998, the VA examiner submitted an addendum to the 
December 1997 examination.  The examiner stated that there 
was no evidence that injuries to "muscle group left 12" 
were at issue, and there was no evidence that the veteran's 
metallic bodies in the right ankle were in any way causing 
clinical abnormalities or affecting the veteran's ability to 
perform average civilian employment.  The examiner indicated 
that, while the veteran needed orthotic supports, this was 
more related to his heel spur than to the injuries suffered 
during service.  No atrophy, visible pain, weakened movement, 
excess fatigability, and incoordination were noted.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that the Schedule has been revised with 
respect to the ratings applicable to muscle injuries, 
effective July 3, 1997. 62 Fed. Reg. 30235-30240 (1997) 
(codified at 38 C.F.R. §§ 4.55 - 4.73; 38 C.F.R. §§ 4.47-4.54 
and 4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  See 62 Fed. Reg. 30235- 
30237(1997).  Thus, the Board finds that it may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the revised 38 C.F.R. § 4.56, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  For VA 
rating purposes, the signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

(1) Slight disability of muscles:  (i) Type of injury - 
simple wound of muscle without debridement or infection; (ii) 
History and complaint - service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results and no cardinal signs or 
symptoms of muscle disability as defined above; (iii) 
Objective findings - minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, no impairment of function 
or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles:  (i) Type of injury - 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection; (ii) History and 
complaint - service department record or other evidence of 
in-service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles; (iii) Objective findings - 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles:  (i) Type of 
injury - through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; (ii) History and complaint 
- service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings - entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles:  (i) Type of injury - 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring; (ii) 
History and complaint - service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements; (iii) Objective findings - ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track, palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area, muscles 
swell and harden abnormally in contraction, tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

Muscle Group XII involves the anterior muscles of the legs 
whose functions include dorsiflexion, extension of the toes, 
and stabilization of the arch.  The disability ratings for 
slight, moderate, moderately severe, and severe Muscle Group 
XII disabilities are 0, 10, 20, and 30 percent, respectively.  
See 38 C.F.R. § 4.73, Diagnostic Code 5312.  Normal ankle 
dorsiflexion is 20 degrees, and ankle plantar flexion is 45 
degrees.  38 C.F.R. § 4.71, Plate II (1998).  

In the instant case, the veteran suffered multiple shell 
fragment wounds during service, which required debridement 
and hospitalization from March 1969 until October 1970.  Much 
of the treatment was for a wound to the veteran's left arm, 
for which he is service connected.  X-ray examination of the 
veteran's right ankle showed multiple metallic bodies in the 
soft tissue of the ankle.  The veteran has consistently 
complained of easy fatigability and weakness in his ankle, 
particularly during performance of his work duties.  A small 
scar was noted on the veteran's right ankle.  As the veteran 
suffered injuries to both his right and left leg, comparison 
to the "sound" side, under the regulation, is not possible.  
The VA examiner noted dorsiflexion of 30 degrees and plantar 
flexion of 10 degrees in May 1997.  The Board finds that the 
veteran's residuals of shell fragment wound to the right 
ankle, Muscle Group XII, most closely approximate the 
criteria for a moderate disability and a 10 percent 
evaluation.  

The evaluation of the same disability under various 
diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (1998).  
The "critical element" in determining whether separate 
entities may be assigned for manifestations of the same 
injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The veteran's current 
rating for residuals of a shell fragment wound of the right 
ankle, Muscle Group XII is based on limitation of function of 
dorsiflexion, extension of the toes and stabilization of the 
arch.  38 C.F.R. § 4.73, Diagnostic Code 5312.  To assign a 
separate rating for limitation of motion of the ankle would 
amount to pyramiding.  38 C.F.R. § 4.14.

Finally, the Board notes that a scar on the right ankle was 
noted on examination.  In August 1994, there was no keloid 
formation, adherence, herniation, inflammation, swelling, 
depression, or tenderness on palpation.  However, in December 
1997, the examiner indicated tenderness on a small scar of 
the right ankle.  Scars, which are superficial, tender and 
painful on objective demonstration are entitled to a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Unlike the criteria for a separate rating for limitation of 
motion, a rating for a tender scar would not amount to 
pyramiding as the symptomatology does not overlap.  See 38 
C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  The veteran's 
tender scar as a residual of shell fragment wounds of the 
right ankle most closely approximate a 10 percent evaluation 
under the Schedule.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the right ankle, Muscle 
Group XII, is denied.  

Entitlement to an evaluation of 10 percent for residuals of 
shell fragment wounds to the right ankle, a tender scar, is 
granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 10 -


- 7 -


